Citation Nr: 0927888	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  07-18 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1949 to August 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2006 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran was first diagnosed with COPD many years after 
discharge from service, and there is no competent evidence or 
opinion of a medical relationship between the COPD and 
service.


CONCLUSION OF LAW

The criteria for service connection for COPD have not been 
met.
38 U.S.C.A §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide. 

In December 2005 the agency of original jurisdiction (AOJ) 
provided the notice required by 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide. 

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In June 2006 letter, the Veteran was notified of the Dingess 
requirements. Although the notice letter postdated the 
initial adjudication, the claim was subsequently 
readjudicated and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

Although there is no VA examination with a nexus opinion on 
file, none is required in this case.  Such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of a 
diagnosed disability or symptoms of disability; establishes 
that the Veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met with respect to the service connection issue 
decided herein, as will be discussed below, a VA examination 
with nexus opinion is not necessary.  The Board does not know 
of any additional relevant evidence which has not been 
obtained.

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining medical records.  Consequently, the duty to notify 
and assist has been satisfied.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110. 1131; 38 C.F.R. § 3.303.  To 
establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).  

The Board notes that it appears that many of the Veteran's 
in-service medical records were destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973 and have not 
been located.  Under such circumstances, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992);  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

Because the Veteran's in-service medical records remain 
absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  

In October 2005, the Veteran filed a claim stating he his 
COPD developed due to smoking in service.  The Veteran stated 
he was issued a carton of cigarettes when he was stationed in 
Korea and developed a habit.  He stated he smoked 
approximately two packs a day until he quit in 2002.  See 
Claim, dated October 2005.

As stated above, much of the Veteran's in-service medical 
treatment records are absent from the file.  However, the 
Veteran's August 1952 separation examination is part of the 
record and is absent of any complaint or treatment for COPD 
or any other lung condition related to service.  See 
Separation examination, dated August 1952.

According to the Veteran's private treatment record, he was 
first diagnosed with COPD in June 2002.  X-rays of his lungs 
revealed "flattened hemidiaphragms and mild hyperinflation... 
[l]inear plate-like atelectasis versus fibrosis right middle 
lobe.  Prominent interstitial markings and mild generalized 
cardiomegaly.  Lungs and pleural spaces [are] otherwise 
clear."  See North Side Hospital x-ray, dated June 2002.

Private treatment records from Dr. C. S. Webb reveal the 
Veteran was treated for COPD and other lung conditions but do 
not comment of the etiology of the Veteran's COPD.  See Dr. 
C. S. Webb treatment records, dated June 2002 to January 
2007.  In addition, VA medical treatment records do not 
relate the Veteran's COPD to service.  See VA medical 
treatment records, dated January 2005 to January 2007.  

The Board determines that the evidence weighs against the 
Veteran's claim for service connection for COPD.  In 
particular, the Veteran's separation examination reflects a 
normal clinical assessment of the lungs and the absence of a 
clear nexus opinion in the post-service medical treatment 
records, weighs against the claim.  
While the evidence indicates that the Veteran has been 
diagnosed with COPD, the Board finds that service connection 
is not warranted, however, because the evidence does not 
medically indicate that the Veteran's lung condition is 
related to an injury or aggravation that occurred in-service.  
The Veteran has not submitted any competent medical evidence 
relating his condition to service, and although he has 
reported that such a link exists, as a layperson, he is not 
competent to comment on the etiology of a medical disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has determined that a lapse 
of time is a factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 
(Fed. Cir. 2000).  The first recorded diagnosis of COPD 
occurred in June 2002; approximately fifty years after the 
Veteran left service.  Such a large gap in time preponderates 
against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc). 

Moreover, the evidence of record does not contain a favorable 
medical opinion that would causally link any current lung 
disorder to the Veteran's period of active service.  
Additionally, as to any current effects on the lungs of the 
Veteran's tobacco use during service, for claims filed after 
June 9, 1998, as here, such an illness will not be considered 
service connected on the basis that it resulted from injury 
or disease attributable to the use of tobacco products during 
service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Thus, 
in the absence of favorable evidence to support his claim for 
service connection for COPD, the claim must be denied.








ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


